DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201910837412.3, filed on 09/05/20219.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dapperheld et al. (US 4,800,012 A) in view of Shimodaira et al. (US 2010/0331540 A1).
Considering claims 1 and 6, Dapperheld discloses a catalyst-free electrochemical deuteration method using deuterium oxide as a deuterium source (abstract), comprising, 	adding an electrolyte, an organic compound containing an ethylenic bond (col. 2, line 61 – col. 3, line 18), deuterium oxide (col. 4, lines 58-62), and an organic solvent into a reactor (col. 4, lines 63-68), 	applying a direct current voltage of 5-7 V between electrodes of a carbon felt (col. 4, lines 35-38) for an electrolytic reaction, to obtain a product (col. 6, line 56), and 	purifying the product, to obtain a deuterated product (col. 6, lines 10-13); 	wherein the organic compound containing an ethylenic bond or acetylenic bond is selected from the group consisting of olefin, alkyne, unsaturated ester, unsaturated amide and unsaturated carboxylic acid (col. 2, line 61 – col. 3, line 18).
Dapperheld does not disclose an atmosphere of an inert gas.
However, Shimodaira teaches that during deuteration reaction the gas phase portion inside the reaction vessel may be substituted with an inert gas, e.g. nitrogen gas, argon gas and helium gas.  By substituting with an inert gas, the hydrogen and water in the air can be removed from the gas phase portion, and the ratio in terms of the amount of deuterium based on the total amount of deuterium and hydrogen in the reaction system can be further increased [0099].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the reaction in an inert gas atmosphere, because Shimodaira teaches that such condition would result in a higher ratio of deuterium with respect to hydrogen, if fully deuterated compound is desired.

Considering claim 4, Dapperheld is silent as to the ratio of the deuterium oxide and the organic compund.


Considering claim 5, Dapperheld discloses the organic solvent is for example N,N-dimethylformamide (DMF) (col. 5, line 2).

Considering claim 8, Dapperheld is silent as to the length of electrolytic reaction.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the time of the reaction as a routine optimization of known variable with the result being reaction completion. 

Claim 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dapperheld et al. and Shimodaira et al., as applied to claims 1 and 8 above, and further in view of Phillips et al. (US 4,192,871 A).
Considering claims 7 and 9, Dapperheld discloses purification step comprising extraction with diethyl ether and precipitating with ammonium salt (col. 6, lines 56).
Dapperheld does not disclose further column chromatography.
However, Phillipps teaches that column chromatography is a well-known purification method with silica gel, as a solid phase and a solvent mixture as eluent, where the solvent mixture is first tested on a TLC plate (col. 13, lines 54-56). Such eluent mixture is for example ethyl acetate: petroleum ether (col. 42, lines 15-21).
It would have been obvious to one of ordinary skill in the art before the effecting filing date of the claimed invention to use column chromatography for purification of the compound and selecting . 

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art discloses a catalyst-free electrochemical deuteration method using deuterium oxide comprising, adding an electrolyte, an organic compound containing an ethylenic bond, deuterium oxide, and an organic solvent and applying a direct current voltage of 5-7 V between electrodes of a carbon felt for an electrolytic reaction, to obtain a product, and purifying the product, to obtain a deuterated product. However, claim 2 requires the compound is one of the compounds as claimed and claim 3 requires addition of 0.02 mol/L of tetrabutylammonium tetrafluoroborate or LiCO4. The prior art of record does not disclose nor suggest the instantly claimed invention as a whole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/Examiner, Art Unit 1794